DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-13), and species with non-threaded shaft having a hex-shaped cross-sectional shape, threaded shaft having one detent and the mechanical feature being an ejector in the reply filed on 25th September 2022 is acknowledged. Claims 1-2, 4-5, 7-10 and 12 read on group I and the requirements of the species elected. 
Claims 6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
“cross sectional shape” should read “cross-sectional shape”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanical feature” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a hole saw” in line 11. However, this limitation already has antecedent basis in line 2, making it unclear whether these limitations refer to the same “a hole saw” or a different “a hole saw”. For the purpose of examination, it has been assumed these refer to the same hole saw.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (US 5,082,403) in view of Capstran et al. (US 2011/0027030).
Regarding claim 1, Sutton et al. discloses: A hole saw arbor (Abstract; see fig. 13) comprising: a threaded shaft (#8); a slidable collar (#28, #96; see fig. 14-15) adapted to slide along the threaded shaft without rotation (#28 collar slides alongside shaft #8 without rotation mentioned in Column 7, lines 51-56); and a non-threaded shaft (#10; see fig. 13) at a second end (see annotated fig. below) of the threaded shaft opposite the first end, wherein the slidable collar is adapted to secure a hole saw (#2; see fig. 13) for rotation with the threaded shaft (where collar #96 will mate with #84 as seen in fig. 13 and rotate the hole saw #2 with the threaded shaft #8 mentioned in Column 5, lines 33-59; Column 7, lines 50-66).

    PNG
    media_image1.png
    367
    428
    media_image1.png
    Greyscale

Sutton et al. fails to directly disclose: an ejector mounted to a first end of the threaded shaft.
In the same field of endeavor, namely clamping devices, Capstran et al. teaches: an ejector (#54, #56, #40) mounted to a first end (#40 connects to first end #48; see fig. 5) of the threaded shaft.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded shaft (#8) of Sutton et al. so that an is ejector mounted to a first end of the threaded shaft as taught by Capstran et al. in order to allow efficient slug removal from the hole saw cup without the use of external tools.

Regarding claim 2, the modified device of Sutton et al. substantially discloses claim 1, the modified device of Sutton et al. further discloses: wherein: the non-threaded shaft has a hex-shaped cross sectional shape (see fig. 13, where non-threaded shaft #10 top view has a hex-shaped cross section of Sutton et al.).

Regarding claim 4, the modified device of Sutton et al. substantially discloses claim 1, the modified device of Sutton et al. further discloses: wherein: the threaded shaft is a D-shaft (see fig. 19, where threaded shaft #8 top view cross-section is a Double D-shaft of Sutton et al.).

Regarding claim 5, the modified device of Sutton et al. substantially discloses claim 4, the modified device of Sutton et al. further discloses: wherein: the threaded shaft has at least one detent (#94 of Sutton et al.) on a flat side (flat side pointed by #88 seen in fig. 14 of Sutton et al.) for securing the slidable collar in a drilling position (see fig. 16 and 21 of Sutton et al., where detent will position slidable collar #96 inside #88 and allow mating of #96 with #84 for drilling).

Regarding claim 7, Sutton et al. discloses: A hole saw system (Abstract; see fig. 13) comprising: a hole saw (#2); and a hole saw arbor (Abstract; see fig. 13) comprising: a threaded shaft (#8); a slidable collar (#28, #96; see fig. 14-15) adapted to slide along the threaded shaft without rotation (#28 collar slides alongside shaft #8 without rotation mentioned in Column 7, lines 51-56); and a non-threaded shaft (#10; see fig. 13) at a second end (see annotated fig. below) of the threaded shaft opposite the first end, wherein the slidable collar is adapted to secure a hole saw (#2) for rotation with the threaded shaft (where collar #96 will mate with #84 as seen in fig. 13 and rotate the hole saw #2 with the threaded shaft #8 mentioned in Column 5, lines 33-59; Column 7, lines 50-66).

    PNG
    media_image1.png
    367
    428
    media_image1.png
    Greyscale

Sutton et al. fails to directly disclose: a mechanical feature mounted to a first end of the threaded shaft.
In the same field of endeavor, namely clamping devices, Capstran et al. teaches: a mechanical feature (#54, #56, #40) mounted to a first end (#40 connects to first end #48; see fig. 5) of the threaded shaft.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded shaft (#8) of Sutton et al. so that a mechanical feature mounted to a first end of the threaded shaft as taught by Capstran et al. in order to allow efficient slug removal from the hole saw cup without the use of external tools.

Regarding claim 8, the modified device of Sutton et al. substantially discloses claim 7, the modified device of Sutton et al. further discloses: wherein: the non-threaded shaft has a hex-shaped cross sectional shape (see fig. 13, where non-threaded shaft #10 top view has a hex-shaped cross section of Sutton et al.).

Regarding claim 9, the modified device of Sutton et al. substantially discloses claim 7, the modified device of Sutton et al. further discloses: wherein: the threaded shaft is a D-shaft (see fig. 19, where threaded shaft #8 top view cross-section is a Double D-shaft of Sutton et al.).

Regarding claim 10, the modified device of Sutton et al. substantially discloses claim 7, the modified device of Sutton et al. further discloses: wherein: the threaded shaft has at least one detent (#94 of Sutton et al.) on a flat side (flat side pointed by #88 seen in fig. 14 of Sutton et al.) for securing the slidable collar in a drilling position (see fig. 16 and 21 of Sutton et al., where detent will position slidable collar #96 inside #88 and allow mating of #96 with #84 for drilling).

Regarding claim 12, the modified device of Sutton et al. substantially discloses claim 7, the modified device of Sutton et al. further discloses: wherein: the mechanical feature is an ejector (see fig. 5 of Capstran et al., where #54 mechanical feature is an ejector to remove a slug; Paragraph 0029 of Capstran et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Littlehorn (US 5076741) teaches a hole saw arbor system with the release system similar to the hole saw arbor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryden (WO 2004011179) teaches a hole saw arbor system with a detent on a flat shaft similar to the hole saw arbor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722